— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (McNab, J.), rendered July 1, 1983, convicting him of murder in the second degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
We find that the People proved beyond a reasonable doubt that the defendant was responsible for the death of his 22-month-old stepson. Viewed in the light most favorable to the People, the evidence established that the defendant held his *761stepson in a bathtub full of scalding water long enough to cause second and third degree burns to the child on 90% of his body, which injuries subsequently resulted in the child’s death. We further find that this conduct evidenced a depraved indifference to human life and was conduct which presented a grave risk of death to the child. Accordingly, it was proper for the court to find the defendant guilty of depraved indifference murder rather than manslaughter (see, People v Register, 60 NY2d 270, cert denied 466 US 953; People v McNeeley, 77 AD2d 205).
The defendant’s other contentions are meritless. Niehoff, J. P., Lawrence, Kunzeman and Kooper, JJ., concur.